John Ward, Special Justice, dissenting. I disagree with the majority holding that the Chancellor was correct in ordering restitution. There seems little question that the equity court has jurisdiction over illegal exactions, as defined in the majority opinion, both to enjoin payment thereof and to require reparation for that which has been done. But as pointed out in the decision of this court in the case of Mackey v. McDonald, 255 Ark. 978, 504 S.W. 2d 726, an illegal exaction may be found with or without a fraudulent intent. In that case, the court said: “We agree with the Chancellor’s finding that no fraud or bad faith had been shown. The illegal exaction principle, however, is not confined to such cases, even though there may have been several occasions where these elements were the bases of finding that there had been illegal exactions. A good faith misapplication of funds in a manner or for a purpose not authorized by law constitutes an exaction from the taxpayers which is illegal even though not fraudulent.” I believe our prior decisions have established that restitution should be treated differently in absence of a finding of fraud from those cases involving a positive finding thereof. In the case of Starnes v. Sadler, 237 Ark. 325, 372 S.W. 2d 585, it was decided that the conduct in question produced an illegal exaction, but upon the issue of restitution it was said: “Concerning the prayer of appellants for an accounting by appellees of any funds unlawfully received by virtue of holding dual offices, there is nothing in the record to justify a finding that appellants have acted with any fraudulent intent, or that they have even appreciated the possibility of their holding illegal offices.” Thereupon the court refused to order restitution. In this cause the Chancellor specifically found there was no fraudulent conduct on the part of the county officers involved. That finding was not disturbed by this Court, and rightfully so. When the ingredient of fraud is involved, it cries out for reparation. But when it is absent, and when the conduct is carried out under color of statute, restitution should not be ordered. The logic behind such a view is that the opposite finding requires county officials, all of whom are untrained in the law and are not required to be lawyers, to make a judicial determination of the legality of a particular statute or administrative process. That is too heavy a burden. For the reasons stated, I would affirm the decision of the Chancellor as to all points but that which ordered restitution.